Case 1:18-cv-01562-LMB-MSN Document 130 Filed 03/31/20 Page 1 of 2 PageID# 659



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

                                                      )
 BENJAMIN VIENT,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )       No.: 1:18-CV-1562 LMB/MSN
                                                      )
 GANNETT CO., INC.,                                   )
                                                      )
                Defendant.                            )
                                                      )

           GANNETT’S MOTION TO ENFORCE SETTLEMENT AGREEMENT

        Defendant Gannett Co., Inc. (“Gannett”) submits this Motion to Enforce Settlement

 Agreement. For the reasons discussed in the Memorandum of Law in support of this Motion,

 filed contemporaneously under seal and incorporated herein in its entirety, Gannett respectfully

 requests that the Court grant this Motion; grant the relief requested in the Proposed Order

 attached hereto; and grant such other relief as may be just and proper.

 DATED: March 31, 2020                                Respectfully submitted,

                                                             /s/Laurin H. Mills
                                                      Laurin H. Mills (Va. Bar No. 79848)
                                                      Samek | Werther | Mills LLC
                                                      2000 Duke Street, Suite 300
                                                      Alexandria, VA 22314
                                                      703.547.4693
                                                      Fax 703.547.4694
                                                      laurin@samek-law.com
                                                      Counsel for Gannett Co., Inc.
Case 1:18-cv-01562-LMB-MSN Document 130 Filed 03/31/20 Page 2 of 2 PageID# 660



                                 CERTIFICATE OF SERVICE

        I certify that on March 31, 2020, I served a copy of the foregoing via e-mail and first-

 class mail upon:

               Benjamin Vient
               217 West 18th Street, #238
               New York, NY 10011
               (212) 924-0165
               bvient@outlook.com
               Pro Se Plaintiff
                                                                    /s/
                                                      Laurin H. Mills




                                                 2
